                       IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



 CELESTE MEYER,                                        Case No. 3:18-cv-1474-SI

                Plaintiff,                             ORDER

         v.

 ANDREW M. SAUL, Commissioner of
 Social Security,

                Defendant.


Michael H. Simon, District Judge.

       On October 24, 2019, Plaintiff filed a stipulated motion for attorney’s fees under the

Equal Access to Justice Act (“EAJA”), 24 U.S.C. § 2412(d). Judgment in this case was entered

on August 12, 2019. The EAJA establishes specific requirements for fee applications, including

that they be submitted within 30 days of final judgment, that they include a statement of financial

eligibility of the plaintiff, and that they include an “allegation” that the government’s position

was not substantially justified. 24 U.S.C. § 2412(d); see also Scarborough v. Principi, 541

U.S. 401, 408 (2004) (“Section 2412(d)(1)(A) thus entitles a prevailing party to fees absent a

showing by the Government that its position in the underlying litigation “was substantially

justified,” while § 2412(d)(1)(B) sets a deadline of 30 days after final judgment for the filing of a

fee application and directs that the application shall include: (1) a showing that the applicant is a

PAGE 1 – ORDER
prevailing party; (2) a showing that the applicant is eligible to receive an award (in

Scarborough’s case, that the applicant’s ‘net worth did not exceed $2,000,000 at the time the

civil action was filed,’ § 2412(d)(2)(B)); and (3) a statement of the amount sought together with

an itemized account of time expended and rates charged. The second sentence of § 2412(d)(1)(B)

adds a fourth instruction, requiring the applicant simply to ‘allege’ that the position of the United

States was not substantially justified.” (emphasis added)).

       Judgment in this case is considered final for purposes of EAJA on October 11, 2019. See

Hoa Hong Van v. Barnhart, 483 F.3d 600, 607, 612 (9th Cir. 2007) (explaining that judgment is

considered final for purposes of EAJA applications in social security cases when the 60-day time

to file an appeal has expired, and that the “60-day appeal period applies whether or not the

government consents to the judgment” for remands under both sentence four and sentence six).

Plaintiff’s EAJA application is due 30 days after final judgment and, therefore, is timely.

Plaintiff’s application, however, does not contain a statement of financial eligibility or an

allegation that the government’s position was not substantially justified. As discussed by the

Supreme Court, these are required under EAJA but can be cured with an amended petition.

Scarborough, 541 U.S. at 418-19.

       Although Plaintiff is proceeding in forma pauperis (supporting an inference that Plaintiff

is financially eligible) and the government stipulates to Plaintiff’s petition for fees (supporting an

inference that the government’s position was not substantially justified), the Court will not infer

matters that are mandated under statute to be expressly included in the fee petition. See 28 U.S.C.

§ 2412(d)(1)(B) (“A party seeking an award of fees and other expenses shall . . . submit to the

court an application for fees and other expenses which shows that the party . . . is [financially]

eligible to receive an award under this subsection . . . . The party shall also allege that the



PAGE 2 – ORDER
position of the United States was not substantially justified.” (emphasis added)). Accordingly,

Plaintiff’s application (ECF 21) is denied, without prejudice and with leave to file an amended

application that cures the identified deficiencies.

       IT IS SO ORDERED.

       DATED this 25th day of October, 2019.

                                                      /s/ Michael H. Simon
                                                      Michael H. Simon
                                                      United States District Judge




PAGE 3 – ORDER
